Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00749-CV



                        IN RE TROY WIGLEY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-244689

                         MEMORANDUM OPINION

      On January 22, 2019, relator Troy Wigley filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable James
H. Shoemake, presiding judge of the 434th District Court of Fort Bend County, to
rule on four motions: “Motion for an Evidentiary Hearing and Notice of Suit”;
“Motion to Compel Defendants To Answer”; “Motion for Appointment of Counsel”;
and “Motion for Leave to Amend and Supplemental Complaint.”

      As the party seeking relief, relator has the burden of providing this court with
a sufficient record to establish his right to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1) (relator must file with
petition “a certified or sworn copy of every document that is material to the relator’s
claim for relief and that was filed in any underlying proceeding”).

      A judge is required to rule on a motion within a reasonable time after the
motion has been submitted to the court for a ruling. In re Foster, 503 S.W.3d 606,
607 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding). “The record must
show both that the motion was filed and brought to the attention of the judge for a
ruling.” In re Wigley, No. 14-19-00059-CV, 2019 WL 386339, at *1 (Tex. App.—
Houston [14th Dist.] Jan. 31, 2019, orig. proceeding) (per curiam) (mem. op.). In
civil cases such as the underlying case, the Rules of Judicial Administration provide
that district and statutory county court judges should, so far as reasonably possible,
ensure that civil jury cases are brought to trial or final disposition within 18 months
from appearance date and civil nonjury cases are brought to trial or final disposition
within 12 months from appearance date. Tex. R. Jud. Admin.6.1(a).

      To establish that the motion was filed, relator must provide either a file
stamped copy of the motion or other proof that the motion was in fact filed. In re
Bishop, No. 14-06-00636-CV, 2006 WL 2434200, at *1 (Tex. App.—Houston [14th
Dist.] Aug. 24, 2006, orig. proceeding) (per curiam) (mem. op.).




                                          2
      Attached to relator’s petition is a “Motion for Appointment of Counsel,” with
a stamp indicating it was filed on September 20, 2017, a “Motion for an Evidentiary
Hearing and Notice of Suit,” with a stamp indicating it was filed on September 20,
2017, and a “Motion to Compel Defendants To Answer,” with a stamp indicating it
was filed on September 20, 2017, and “Motion for Appointment of Counsel,” with
a stamp indicating it was filed on November 30, 2017. The file stamps are sufficient
to show these motions have been filed.

      Also attached to relator’s petition is a “Motion for Leave to Amend and
Supplemental Complaint” which has no file stamp, but relator submits an unsworn
declaration that he mailed this motion to the district clerk on July 24, 2018. But such
declaration does not prove the motion was received and filed by the clerk.

      Even assuming that all four of above-refenced motions have been filed, relator
must also provide a record showing he brought the motions to the attention of the
judge for a ruling. “Merely filing a motion with a court clerk does not show that the
motion was brought to the trial court’s attention for a ruling because the clerk’s
knowledge is not imputed to the trial court.” In re Amaro, No. 14-14-00340-CV,
2014 WL 2157088, at *1–2 (Tex. App.—Houston [14th Dist.] May 20, 2014, orig.
proceeding) (per curiam) (mem. op.). “Filing a request for a ruling is insufficient to
call the matter to the judge’s attention because a judge may be unaware of the
request. Instead, the party demanding a ruling must set its request either for
submission or a hearing.” In re Dong Sheng Huang, 491 S.W.3d 383, 385–86 (Tex.
App.—Houston [1st Dist.] 2016, orig. proceeding). See also Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (denying petition
because relator did not provide record demonstrating he asked for hearing after he filed

                                           3
motions); In re Harris, No. 14–07–231–CV, 2007 WL 1412105, at *1 (Tex. App.—
Houston [14th Dist.] May 15, 2007, orig. proceeding) (mem. op.) (holding relator not
entitled to mandamus relief when record did not show relator alerted judge of motion by
setting it for submission or hearing). The duty to procure a hearing rests on the moving
party, not upon the trial judge. Bolton’s Estate v. Coats, 608 S.W.2d 722, 729 (Tex.
Civ. App.—Tyler 1980, writ ref'd n.r.e.). A judge’s failure to set a motion for
hearing, when not asked to make such a setting, is not an abuse of discretion.
Calaway v. Gardner, 525 S.W.2d 262, 264 (Tex. Civ. App.—Houston [14th Dist.]
1975, no writ).

       Attached to relator’s petition are four letters. Three of the letters (dated June
3, 2019, March 1, 2019, and February 13, 2018 and addressed to the district clerk)
request the district clerk to bring the matter to the attention of Judge Shoemake and
request Judge Shoemake to render an order on the motions at issue. The fourth letter
(dated June 10, 2019 and addressed to Judge Shoemake) requests Judge Shoemake
to render an order on the motions.

       These letters are insufficient to show that the motions have been brought to
the attention of the trial judge for a ruling for at least three reasons. First, none of the
letters request that a hearing be set on the motions. “Relator's failure to request a
hearing is fatal to his request for a writ of mandamus.” In re Rodriguez, No. 05-16-
01352-CV, 2016 WL 7163875, at *1 (Tex. App.—Dallas Nov. 29, 2016, orig.
proceeding) (mem. op.) (citing In re Dong Sheng Huang). Second, the letters are not
sworn copies. See In re Buholtz, No. 05-14-01286-CV, 2014 WL 5426127, at *1
(Tex. App.—Dallas Oct. 27, 2014, orig. proceeding) (mem. op.) (denying petition
because documents in appendix were not authenticated or sworn to). Third, relator

                                             4
has not provided any proof that these letters were properly mailed and received by
the clerk or the judge. The letters have no file stamps indicating that they have been
filed.

         Further, a court has no power, and hence no duty, to rule upon a matter over
which it has no jurisdiction. Doctors Hosp. Facilities v. Fifth Court of Appeals, 750
S.W.2d 177, 179 (Tex. 1988). “Personal jurisdiction, a vital component of a valid
judgment, is dependent ‘upon citation issued and served in a manner provided for
by law.’” In re E.R., 385 S.W.3d 552, 563 (Tex. 2012) (orig. proceeding). “If the
record does not show strict compliance with the rules governing citation, the service
is invalid and in personam jurisdiction cannot be established.” Mansell v. Insurance
Co. of the W., 203 S.W.3d 499, 501 (Tex. App.—Houston [14th Dist.] 2006, no pet.).
Relator has not provided a record showing that he has strictly complied with the
rules governing citation.

         Finally, Texas Rule of Appellate Procedure 52.3(j) provides that “[t]he person
filing the petition must certify that he or she has reviewed the petition and concluded
that every factual statement in the petition is supported by competent evidence
included in the appendix or record.” See Tex. R. App. P. 52.3(j). Relator’s petition
does not contain this certification. Relator’s petition states only that the “above and
foregoing is true and correct.”

         The ability of the court of appeals to grant a writ of mandamus to compel a
trial judge to rule is highly constrained. In addition, the court of appeals does not
have the authority to oversee general docket management and the prompt disposition
of cases in the district and statutory county courts. That duty is entrusted to the


                                            5
presiding judge of the administrative region. Tex. R. Jud. Admin. 5; see Tex. Gov’t
Code Ann. § 74.024.

      We deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                         6